10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Hon. Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GERALD JACKSON, ROSLYN JACKSON
and DEAN MELLOM,, individually and on Case No. 2:19-cv-01281-BJR
behalf of all others similarly situated,

Plaintiffs, STIPULATED MOTION AND
ORDER EXTENDING
y DEFENDANTS’ TIME TO RESPOND
TO COMPLAINT
THE ALIERA COMPANIES, INC., a NOTED ON MOTION CALENDAR:
Delaware corporation, ALIERA SEPTEMBER 9, 2019

HEALTHCARE, INC., a Delaware
corporation; TRINITY HEALTHSHARE,
INC., a Delaware corporation,

Defendants.

 

 

Plaintiffs Gerald Jackson, Roslyn Jackson, and Dean Mellom, individually and on behalf
of all others similarly situated, and Defendants The Aliera Companies, Inc., formerly known as
Aliera Healthcare, Inc., and Trinity Healthshare Inc., through their undersigned attorneys of
record, hereby stipulate to a 30 day extension for Defendants to respond to Plaintiffs’ Complaint
filed on August 14, 2019. Defendants’ response is due October 10, 2019.

DATED: September 9, 2019.

 

 

/s/ Genevieve Vose Wallace /s/ Richard E. Spoonemore (w/permission)
Genevieve Vose Wallace (WSBA #38422) Richard E. Spoonemore (WSBA #21833)
SUSMAN GODFREY LLP Eleanor Hamburger (WSBA # 26478)
1201 Third Avenue, Suite 3800 SIRIANNI YOUTZ SPOONEMORE

iManage\02492\0 1651 1\682996 |.v2-9/6/19

 
10
11
12

14
15
16
17

19
20
21
22
23
24
25
26

 

 

Seattle, WA 98101
Phone: (206) 516-3880
Email: gwallace@susmangodfrey.com

Attorney for Defendant The Aliera
Companies, Inc., formerly known as Aliera
Healthcare, Inc.

/s/ Curt Roy Hineline (w/permission)
Curt Roy Hineline (WSBA #16317)
James R. Morrison (WSBA #43043)
BAKER & HOSTETLER LLP

999 Third Avenue, Suite 3600
Seattle, WA 98104

Phone: (206) 332-1101

Email: chineline@bakerlaw.com
Email: jmorrison@bakerlaw.com

Attorneys for Defendant Trinity
Healthshare, Inc.

STIPULATED MOTION EXTENDING DEFENDANTS’
TIME TO RESPOND TO COMPLAINT - Page 2 of 4

Case No. 2:19-cv-01281-BJR

iManage\02492\0165t 1\6829961.v2-9/6/19

HAMBURGER PLLC

3101 Western Avenue, Suite 350

Seattle, WA 98121

Tel. (206) 223-0303; Fax (206) 223-0246
Email: rspoonemore@sylaw.com

Email: ehamburger@sylaw.com

Michael David Myers (WSBA #22486)
Samantha Lin (WSBA No. 50782)
MYERS & COMPANY, PLLC

1530 Eastlake Avenue East

Seattle, WA 98102

Tel. (206) 398-1188; Fax (206) 400-1115
Email: mmyers@myers-company.com
Email: slin@myers-company.com

Attorneys for Plaintiffs
Gerald Jackson, Roslyn Jackson,
Dean Mellom

SUSMAN GODFREY L.L.P.
1201 Third Avenue, Suite 3800
Seattle, WA 98101-3000
Tel: (206) 516-3880; Fax: (206) 516-3883

 
 

 

ORDER

IT IS SO ORDERED.

Dated this 10th day of September, 2019.

bx lok @ (he ct Ghee

Barbara J. Rotligein
United States District Judge

Presented by:

/s/ Genevieve Vose Wallace

Genevieve Vose Wallace (WSBA #38422)
SUSMAN GODFREY LLP

1201 Third Avenue, Suite 3800

Seattle, WA 9810]

Phone: (206) 516-3880

Email: gwallace@susmangodfrey.com

Attorney for Defendant The Aliera
Companies, Inc., formerly known as Aliera
Healthcare, Inc.

/s/ Curt Roy Hineline (w/permission)
Curt Roy Hineline (WSBA #16317)
James R. Morrison (WSBA #43043)
BAKER & HOSTETLER LLP

999 Third Avenue, Suite 3600
Seattle, WA 98104

Phone: (206) 332-1101

Email: chineline@bakerlaw.com
Email: jmorrison@bakerlaw.com

Attorneys for Defendant Trinity
Healthshare, Inc.

STIPULATED MOTION EXTENDING DEFENDANTS’
TIME TO RESPOND TO COMPLAINT - Page 3 of 4

Case No. 2:19-cv-01281-BJR

iManage\02492\0 1651 1\6829961.v2-9/6/19

/s/ Richard E. Spoonemore (w/permission)
Richard E. Spoonemore (WSBA #21833)
Eleanor Hamburger (WSBA # 26478)
SIRIANNI YOUTZ SPOONEMORE
HAMBURGER PLLC

3101 Western Avenue, Suite 350

Seattle, WA 98121

Tel. (206) 223-0303; Fax (206) 223-0246
Email: rspoonemore@sylaw.com

Email: ehamburger@sylaw.com

Michael David Myers (WSBA #22486)
Samantha Lin (WSBA No. 50782)
MYERS & COMPANY, PLLC

1530 Eastlake Avenue East

Seattle, WA 98102

Tel. (206) 398-1188; Fax (206) 400-1115
Email: mmyers@myers-company.com
Email: slin@myers-company.com

Attorneys for Plaintiffs
Gerald Jackson, Roslyn Jackson,
Dean Mellom

SUSMAN GODFREY L.L.P.
1201 Third Avenue, Suite 3800
Seattle, WA 98101-3000
Tel: (206) 516-3880; Fax: (206) 516-3883

 
